



Exhibit 10.2


CHANGE IN CONTROL AGREEMENT
THIS AGREEMENT is made as of the 2nd day of April , 2018, by and among ORIGIN
BANK, a Louisiana state bank (the “Bank”), ORIGIN BANCORP, INC., a Louisiana
corporation and registered bank holding company for the Bank (“Origin”), and
Stephen H. Brolly (“Executive”).
RECITALS
WHEREAS, Executive is employed by the Bank as Chief Financial Officer, Senior
Executive Officer, Ruston;
WHEREAS, the Bank and Origin desire to attract and retain well-qualified
executives and key personnel and to incentivize such personnel to remain in the
employ of the Bank; and
WHEREAS, the Bank and Origin recognize that Executive is a valuable resource and
desire to ensure Executive’s employment, continued loyalty and services and, in
the event Executive is terminated or Executive’s position with the Bank or
Origin is adversely changed in connection with a Change in Control (as
hereinafter defined), to ensure Executive of adequate severance.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the parties agree as follows:
1.
Eligibility.

Executive will be eligible for the benefits described in Section 3 of this
Agreement upon the occurrence of any one of the following events:
(a)    Executive is employed by the Bank or Origin on the Effective Date of a
Change in Control (as defined in Section 6(d)) in the same position, or in a
position having comparable duties and authority, as on the date of the execution
of this Agreement and, within the two-year period beginning on the Effective
Date of a Change in Control, Executive experiences a Termination of Service (as
defined in Section 6(g)) by the Bank or Origin other than for Cause (as defined
in Section 6(a));
(b)    Executive is employed by the Bank or Origin on the Effective Date of a
Change in Control in the same position, or in a position having comparable
duties and authority, as on the date of the execution of this Agreement and,
within the two-year period beginning on the Effective Date of a Change in
Control, Executive experiences a Termination of Service by Executive for Good
Reason (as defined in Section 6(d)); or
(c)    Within the Pre-Change in Control Period (as defined in Section 6(f)),
Executive experiences a Termination of Service by the Bank or Origin other than
for Cause, or a Termination of Service by Executive for Good Reason, if it is
demonstrated by Executive that such termination or event giving rise to Good
Reason was at the request of a third party who took steps reasonably calculated
to effect a Change in Control or otherwise arose in anticipation of a Change in
Control.
If Executive is transferred to a position that does not have comparable duties
or authority during the Pre-Change in Control Period but does not experience a
Termination of Service prior to the Effective Date of a Change in Control then
for all purposes of this Agreement, Executive will be deemed to be employed on
the applicable Effective Date of a Change in Control in the same or a comparable
position as on the date of execution of this Agreement.
2.
Effective Date and Term.

This Agreement will have a term of three years, commencing on the date of this
Agreement; provided however, that at the end of the initial term of this
Agreement and each renewal term thereafter, this Agreement will automatically
renew for successive one year terms unless not later than 90 days preceding the
upcoming renewal


50309.0002 81849v3
1

--------------------------------------------------------------------------------




date, either party notifies the other, in writing, of the termination of this
Agreement at the end of the current term. Notwithstanding the preceding, this
Agreement will earlier terminate, automatically, upon Executive’s Termination of
Service prior to the expiration of the term of this Agreement or any renewal
thereof. In such event, all obligations of the parties under this Agreement will
terminate, except as otherwise specifically provided herein.
3.
Severance Benefit.

(a)    Upon the occurrence of the events described in Section 1(a), 1(b) or
1(c), the Bank and/or Origin will pay to Executive, and Executive will receive a
severance benefit, consisting of the following: (i) a lump sum cash payment of
two times Executive’s then-current annual base salary, (ii) a lump sum cash
payment of two times the average of the incentive bonus paid within the three
calendar years (or such fewer full calendar years as Executive has been employed
by the Bank and/or Origin) immediately preceding the date of Executive’s
Termination of Service and (iii) any stock option, stock appreciation right,
restricted stock unit award, or other equity-type award under any plan or
agreement in Executive has, or will have, in the capital stock in the Bank or
Origin will become fully vested and exercisable (collectively, (i) through (iii)
being the “Change in Control Severance Benefits”). Notwithstanding the
preceding, the Change in Control Severance Benefits will not become payable to
Executive and neither the Bank or Origin will have any obligation for the
payment of the Change in Control Severance Benefits to Executive if in
connection with such termination or resignation Executive remains employed, or
is simultaneously reemployed, by Origin or any affiliate thereof in a position
having comparable duties, authority and compensation as Executive’s position
with the Bank or Origin immediately preceding such Change in Control.
(b)    The Change in Control Severance Benefits, if any, will be paid no later
than the 30th day following the later of (i) Executive’s Termination of Service
and (ii) the Effective Date of a Change in Control. In no event will any payment
be made under this Section 3 unless and until Executive incurs a Termination of
Service.
(c)    Notwithstanding anything in this Agreement to the contrary, if Executive
is a “disqualified individual” (as defined in Section 280G(c) of the Code) and
the payments and benefits provided for in this Agreement, together with any
other payments and benefits which Executive has the right to receive from the
Bank, Origin or any other person would constitute a “parachute payment” (as
defined in Section 280G(b)(2) of the Code), then, the payments and benefits
provided for in this Agreement will be either (i) reduced (but not below zero)
so that the present value of such total amounts and benefits received by
Executive from the Bank, Origin and/or such person(s) will be $1.00 less than
three times Executive’s “base amount” (as defined in Section 280G(b)(3) of the
Code) and so that no portion of such amounts and benefits received by Executive
will be subject to the excise tax imposed by Section 4999 of the Code or (ii)
paid in full, whichever produces the better “net after-tax position” to
Executive (taking into account any applicable excise tax under Section 4999 of
the Code and any other applicable taxes). The reduction of payments and benefits
hereunder, if applicable, will be made by reducing, first, payments or benefits
to be paid in cash hereunder in the order in which such payment or benefit would
be paid or provided (beginning with such payment or benefit that would be made
last in time and continuing, to the extent necessary, through to such payment or
benefit that would be made first in time) and, then, reducing any benefit to be
provided in-kind hereunder in a similar order.
4.
Confidential and Proprietary Information.

Executive acknowledges and agrees that any and all non-public information
regarding the Bank, Origin and their respective customers and affiliates is
confidential and the unauthorized disclosure of such information will result in
irreparable harm to the Bank and/or Origin. Executive will not, during
Executive’s employment by the Bank, Origin or any affiliate thereof and until
such time as such confidential information becomes generally available to the
public through no fault of Executive or other person under a duty of
confidentiality to the Bank, Origin or any affiliate thereof, disclose or permit
the disclosure of any such confidential information to any person other than an
employee of the Bank, Origin or an affiliate thereof, or to an individual
engaged by the Bank, Origin or an affiliate thereof to render professional
services thereto under circumstances that require such person to maintain the
confidentiality of such information, except as such disclosure may be required
by law. The provisions of this Section 4 will survive any termination of this
Agreement. For purposes of this Section 4, the term “confidential information”
will not include information that was or becomes generally available to the
public other


2



--------------------------------------------------------------------------------




than as a result of disclosure by Executive, or was or becomes available to
Executive on a non-confidential basis from a source other than the Bank or
Origin.
5.
Non-solicitation.

Executive agrees that during Executive’s employment by the Bank or a successor
following a Change in Control and for a period of one year thereafter (the
“Restrictive Period”), Executive will not:
(a)    Solicit, in order to divert from the Bank, Origin or any affiliate
thereof (or any successor) any business by influencing or attempting to
influence or soliciting or attempting to solicit any customers of the Bank,
Origin or any affiliate (or any successor) or any particular customer with whom
the Bank, Origin or any affiliates thereof (or any successor) had business
contacts in the one-year period immediately preceding Executive’s termination or
with whom Executive dealt at any time during Executive’s employment by the Bank,
Origin or an affiliate thereof (or any successor); provided, that this
restriction will not apply to any circumstance where any customer of the Bank,
Origin, or any affiliate (or any successor) desires to do business or does
business with Executive as a result of its own decision without solicitation
from Executive. The provisions of this Section 5(a) will apply in the parishes
and counties listed in the Exhibit A to this Agreement, which is made a part
hereof, as the same may be amended from time to time. Exhibit A may be amended
from time to time by the Bank to include the parishes and counties in which the
Bank is doing business, which amendment(s) will be presented to Executive in
writing and will be become effective and binding on Executive if Executive
remains employed by Bank on the third business day following the date on which
notice of the amendment is duly given under this Agreement.
(b)    Recruit, solicit, attempt to hire, or assist any other person to hire any
employee of the Bank, Origin or any affiliate thereof (or any successor) or any
person who was an employee of any of the foregoing in the six months immediately
preceding Executive’s Termination of Service, or solicit or encourage any
employee of any of the foregoing to terminate employment; provided, that this
restriction will not apply to any circumstance where any employee of the Bank,
Origin, or any affiliate (or any successor) desires to become employed or does
become employed with Executive as a result of his or her own decision without
solicitation from Executive.
(c)    Assist any person in any way to do, or attempt to do, anything prohibited
by the foregoing.
The provisions of this Section 5 will survive any termination of this Agreement.
6.
Definitions.

For purposes of this Agreement, the following terms have the meanings given them
in this Section 6.
(a)    “Cause” means:
(i)    The willful continued failure by Executive to substantially perform
Executive’s duties after a demand for substantial performance is delivered to
Executive that specifically identifies the manner in which the Bank and Origin
in good faith reasonably believe that Executive has not substantially performed
Executive’s duties, and Executive has failed to resume substantial performance
of Executive’s duties on a continuous basis within 14 days of receiving such
demand;
(ii)    The willful engaging by Executive in conduct which is demonstrably and
materially injurious to the Bank, Origin, and/or any affiliate thereof,
monetarily or otherwise; or
(iii)    Executive’s conviction of a felony or conviction of a misdemeanor which
materially impairs Executive’s ability substantially to perform Executive’s
duties.
For purposes of this definition, no act, or failure to act, on Executive’s part
will be deemed “willful” unless done, or omitted to be done, by Executive not in
good faith and without reasonable belief that Executive’s action or omission was
in the best interest of the Bank, Origin and/or any affiliate thereof.
(b)    “Change in Control” means:


3



--------------------------------------------------------------------------------




(i)    The acquisition by any one person, or by more than one person acting as a
group, of ownership of stock that, together with stock held by such person or
group, constitutes more than 50% of the total fair market value or total voting
power of the stock of the Bank or Origin, or any successor;
(ii)    The acquisition by any one person, or by more than one person acting as
a group, during the twelve-month period ending on the date of the most recent
acquisition, of ownership of stock possessing 50% or more of the total voting
power of the stock of the Bank or Origin;
(iii)    The replacement during any 12-month period of a majority of the members
of Origin’s Board of Directors by directors whose appointment or election is not
endorsed by a majority of the members of such Board of Directors before the date
of such appointment or election; or
(iv)    The acquisition by any one person, or more than one person acting as a
group, during the twelve-month period ending on the date of the most recent
acquisition, of assets of the Bank or Origin having a total gross fair market
value of more than 50% of the total gross fair market value of all of the assets
of the Bank or Origin immediately prior to such acquisition or acquisitions.
The parties intend that the definition of Change in Control will be the same as
a change of ownership of a corporation, a change in the effective control of a
corporation and/or a change in the ownership of a substantial portion of a
corporation’s assets within the meaning of Treasury Regulations Section
1.409A-3(i)(5), as modified by the substitution of the higher percentage
requirement in clauses (b) and (d) above, and all questions or determinations in
connection with any such Change in Control will be construed and interpreted in
accordance with the provisions of such Treasury Regulations. This definition of
Change in Control will be applicable only for purposes of determining
Executive’s rights under this Agreement and for no other purpose.
(c)    “Code” means the Internal Revenue Code of 1986, as amended.
(d)    “Effective Date of a Change in Control” means the date on which the event
or events constituting a Change in Control is consummated.
(e)    “Good Reason” means any of the following occurring without Executive’s
consent:
(i)    A material diminution in Executive’s authority, duties or
responsibilities;
(ii)    A material diminution in the authority, duties, or responsibilities or
Executive’s supervisor;
(iii)    A relocation of Executive’s principal place of employment by more than
30 miles;
(iv)    A material diminution in the budget over which Executive retains
authority;
(v)    A material diminution in Executive’s annual base salary; or
(vi)    Any other action or inaction that constitutes a material breach by the
Bank or Origin of any agreement, including this Agreement, pursuant to which
Executive performs services for the Bank or Origin.
Notwithstanding the preceding, none of these actions or conditions will
constitute “Good Reason” unless (1) within 90 days from Executive first
acquiring knowledge of the existence of the Good Reason condition, Executive
provides the Bank and/or Origin written notice of his or her intention to
terminate employment for Good Reason and the grounds for such termination; (2)
such grounds for termination (if susceptible to correction) are not corrected by
the Bank and/or Origin within 30 days of the receipt of such notice (or, in the
event that such grounds cannot be corrected within the 30 day period, the Bank
and/or Origin has not taken all reasonable steps within such 30-day period to
correct such grounds as promptly as practicable thereafter); and (3) Executive
terminates his or her employment with the Bank immediately following expiration
of such 30-day period. Any attempt by the Bank and/or Origin to correct a stated
Good Reason will not be deemed an admission by the Bank and/or Origin that
Executive's assertion of Good Reason is valid.


4



--------------------------------------------------------------------------------




(f)    “Pre-Change in Control Period” means the period commencing on the earlier
of (i) the date of commencement of negotiations leading to the consummation of a
Change in Control and (ii) six months prior to the Effective Date of a Change in
Control.
(g)    “Termination of Service” means the termination of Executive’s employment
with the Bank, Origin and all affiliates thereof for any reason, and which
termination of service constitutes a “separation from service” determined in
accordance with the provisions of Section 409A of the Code and the Treasury
Regulations thereunder.
7.
Regulatory Restrictions.

The parties recognize that the enforceability of compensation agreements with
banks are subject to some uncertainty and that banks and their bank holding
companies are subject to regulatory restrictions that change from time to time.
As a result, Executive may be prevented from obtaining or enforcing any or all
of Executive’s rights hereunder. If the payment required to be made hereunder
cannot be made because of such regulatory restrictions or other prohibitions of
law, lawful regulations or binding order of a court, tribunal, or regulatory
agency, then, (i) if and to the extent the prohibitions are applicable to the
Bank, and not Origin, Origin will make the required payments; (ii) if and to the
extent the prohibitions are applicable to Origin and not the Bank, the Bank will
make the required payments; and (iii) if the prohibitions apply to both Origin
and the Bank, the maximum amount possible of required payments not prohibited
will be made by the Bank and/or Origin. Nothing herein will require the Bank or
Origin to perform any obligation hereunder if such performance is prohibited or
limited by applicable law or regulation, as determined in a proceeding or
adjudication by a court, tribunal, or regulatory agency having authority to so
determine, which determination is final and subject to no further appeals. The
parties further acknowledge and agree that it is the intent of this Agreement
that it be enforced to the fullest degree permitted by law and regulation.
8.
Notices.

All notices and other communications provided for by this Agreement will be in
writing and will be deemed to have been duly given when delivered in person or
mailed by United States certified mail, return receipt requested, postage
prepaid, addressed as follows:
If to Executive:
Stephen H. Brolly


If to Origin or Bank:
Origin Bank
500 South Service Road East
Ruston, LA 71270
Attn: Linda Tuten
or to such other addresses any party may have furnished to the other in writing
in accordance with this Agreement.


5



--------------------------------------------------------------------------------




9.
409A Compliance.

(a)    This Agreement is intended either to avoid the application of, or comply
with, Section 409A of the Code. To that end, this Agreement will at all times be
interpreted in a manner that is consistent with Section 409A of the Code.
Notwithstanding any other provision in this Agreement to the contrary, the Bank
and/or Origin will have the right, in its sole discretion, to adopt such
amendments to this Agreement or take such other actions (including amendments
and actions with retroactive effect) as it determines is necessary or
appropriate for this Agreement to comply with Section 409A of the Code.
(b)    Any payment following a Termination of Service that would be subject to
Section 409A(a)(2)(A)(i) of the Code as a distribution following a Termination
of Service of a “specified employee” (as defined in Section 409A(a)(2)(B)(i) of
the Code) will be made on the first to occur of (i) the first business day after
the expiration of the six month period following the Termination of Service,
(ii) death or (iii) such earlier date that complies with Section 409A of the
Code.
(c)    Any reimbursement of any costs and expenses by the Bank and/or Origin to
Executive under this Agreement will be made in no event later than the close of
Executive’s taxable year following the taxable year in which the cost or expense
is incurred by Executive. The expenses incurred by Executive in any calendar
year that are eligible for reimbursement under this Agreement will not affect
the expenses incurred by Executive in any other calendar year that are eligible
for reimbursement hereunder and Executive’s right to receive any reimbursement
hereunder will not be subject to liquidation or exchange for any other benefit.
(d)    Each payment that Executive may receive under this Agreement will be
treated as a “separate payment” for purposes of Section 409A of the Code.
10.
Not a Contract of Employment.

The parties acknowledge and agree that Executive’s employment by the Bank or
Origin is at will and that Executive may resign from employment with the Bank
and/or Origin at any time, whether before or after the occurrence of a Change in
Control. Executive further acknowledges and agrees that Executive’s employment
is at the pleasure of the Board of Directors of the Bank and/or Origin and that
Executive may be removed at any time. If such termination occurs by a decision
of any successor after a Change in Control, the terms of this Agreement will
remain in full force and effect.
11.
Governing Law.

The provisions of this Agreement will be interpreted and construed in accordance
with, and enforcement may be made under, the laws of the State of Louisiana. If
suit, action of other proceeding is filed by any party to enforce the provisions
of this Agreement or otherwise with respect to the subject matter of this
Agreement, the prevailing party will be entitled to recover its reasonable costs
incurred to third parties, including attorney fees and litigation expenses.
12.
Successors and Assigns.

The Agreement is personal to Executive and, without the prior written consent of
the Bank and Origin, will not be assignable by Executive. Subject to the
foregoing, this Agreement will binding upon and inure to the benefit of and be
enforceable by the parties and their respective successors and permitted
assigns.
13.
Severability.

If any provision of this Agreement is determined to be invalid or unenforceable
for any reason, the remaining provisions of this Agreement will be unaffected
thereby and will remain in full force and effect to the fullest extent permitted
by applicable law.


6



--------------------------------------------------------------------------------




14.
Entire Agreement; Amendment.

This Agreement sets forth the entire agreement of the parties regarding the
subject matter hereof and supersedes all prior agreements, understandings and
covenants with respect to the subject matter hereof. This Agreement may be
amended or terminated only by mutual agreement of the parties in writing.
IN WITNESS WHEREOF, the undersigned parties have executed this Agreement as of
the day and year first above written.


                
ORIGIN BANK
 
 
By:
/s/ Linda W. Tuten
Name:
Linda W. Tuten
Title:
EVP/CP&DO







ORIGIN BANCORP, INC.
 
 
By:
/s/ Drake Mills
Name:
Drake Mills
Title:
Chairman, President and CEO





                
EXECUTIVE
 
/s/ Steve Brolly



7

